

113 HR 3791 IH: Health Premium Parity Act
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3791IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Fattah introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for health insurance premiums.1.Short titleThis Act may be cited as the Health Premium Parity Act.2.Deduction for health insurance premiums(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:224.Health insurance premiums(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the amount paid during the taxable year for insurance which constitutes medical care for—(1)the taxpayer,(2)the taxpayer’s spouse,(3)the taxpayer’s dependents, and(4)any child (as defined in section 152(f)(1)) of the taxpayer who as of the end of the taxable year has not attained age 27.(b)Limitation on other coverage(1)In generalSubsection (a) shall not apply to any taxpayer for any calendar month for which the taxpayer is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or of the spouse of, or any dependent, or individual described in subsection (a)(4) with respect to, the taxpayer. The preceding sentence shall be applied separately with respect to—(A)plans which include coverage for qualified long-term care services (as defined in section 7702B(c)) or are qualified long-term care insurance contracts (as defined in section 7702B(b)), and(B)plans which do not include such coverage and are not such contracts.(2)Long-term care premiumsIn the case of a qualified long-term care insurance contract (as defined in section 7702B(b)), only eligible long-term care premiums (as defined in section 213(d)(10)) shall be taken into account under subsection (a).(c)Coordination with medical deduction, etcAny amount paid by a taxpayer for insurance to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 213(a). Any amount taken into account in determining the credit allowed under section 35 or 36B shall not be taken into account for purposes of this section.(d)Deduction not allowed for self-Employment tax purposesThe deduction allowable by reason of this section shall not be taken into account in determining an individual’s net earnings from self-employment (within the meaning of section 1402(a)) for purposes of chapter 2..(b)Deduction allowed whether or not taxpayer itemizes deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph:(22)Health insurance premiumsThe deduction allowed by section 224..(c)Conforming amendments(1)Section 162 of such Code is amended by striking subsection (l).(2)The table of sections for part VII of subchapter B of chapter 1 of such Code is amended by redesignating the item relating to section 224 as an item relating to section 225 and inserting before such item the following new item:Sec. 224. Health insurance premiums..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.